Case 0:20-cv-60234-RS Document 8 Entered on FLSD Docket 03/10/2020 Page 1 of 2



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 0:20-cv-60234

 AYMEE COROMINAS,

        Plaintiff,

 vs.

 RECEIVABLES OUTSOURCING, LLC,
 and MEMORIAL HEALTHCARE GROUP, INC.

       Defendant.
 __________________________________________/

           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF
               DEFENDANT MEMORIAL HEALTHCARE GROUP, INC

        Plaintiff AYMEE COROMINAS, by and through undersigned counsel, pursuant to Rule

 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby file this Notice Voluntary Dismissal

 without Prejudice of the above styled action.

        DATED: March 10, 2020

                                                               Respectfully Submitted,
 .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:    jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:    tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136
                                                               Fax:       855-529-9540

                                                               COUNSEL FOR PLAINTIFF




                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60234-RS Document 8 Entered on FLSD Docket 03/10/2020 Page 2 of 2



                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on March 10, 2020, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
